Citation Nr: 1644456	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's October 2012 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  The Veteran was scheduled to testify at a hearing before the Board on August 11, 2015.  In an August 2015 correspondence, submitted by the Veteran's representative on his behalf, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 1977, the RO denied the Veteran's claim of service connection for a left knee disability.  

2.  The Veteran did not appeal the October 1977 rating decision, nor was new and material evidence received within the appeal period.

3.  Evidence relevant to the Veteran's claim received since the October 1977 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.

4.  A right hip disability did not originate in service or until years after service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  An October 1977 rating decision denying a claim of service connection for a left knee disability is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. 	          
§§ 20.302, 20.1103 (2015). 

2.  Evidence received since October 1977 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board is granting in full the benefits sought on appeal with respect to whether new and material evidence has been received to reopen claim for service connection for a left knee disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

With respect to the claim of entitlement to service connection for a right hip disability, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, lay statements, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.

II. New and Material Evidence 

The Veteran originally filed a claim of service connection for a left knee disability in July 1977.  He contended that he had sustained an injury to his left knee in service.  Service treatment records showed that the Veteran was seen in December 1975 after injuring his left knee during an obstacle course five days earlier, in late November.  He was diagnosed with left chondromalacia patella.  The service treatment records reflect additional complaints and treatment in March 1976 and August 1976 and he noted trick or locked knee on his June 1977 report of medical history for discharge.  Objective findings were normal on the separation examination.

In October 1977, the RO denied the claim on the basis that there had been no evidence submitted to show that the Veteran had been diagnosed with a current left knee disability.  The RO noted that an x-ray of the left knee, conducted upon VA examination in August 1977, was negative and the examiner could identify no problem despite the Veteran's complaint of having continuous trouble with his knee since service and that after standing for about 30 minutes, his knee developed a burning feeling.  Service connection for a left knee disability was denied because the medical evidence of record failed to show that such disability had been clinically diagnosed.

The Veteran was notified of the decision by a November 1977 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the October 1977 rating decision is final.  38 U.S.C.A. 
§ 7105 (c)(West 2014); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009).

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the October 1977 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since October 1977, the evidence of record includes VA treatment records and statements by the Veteran and his representative on his behalf.  Specifically, a March 2001 VA treatment record revealed the Veteran's complaints of pain in his left knee cap after falling down three weeks prior at work.  He was assessed as having left knee pain and grinding, rule out osteoarthritis.  An x-ray of the left knee was normal.  A June 2011 VA treatment record shows that the Veteran was found to have moderate crepitus upon left knee examination.  These documents are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a current diagnosis.  This, at the very least, meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a left knee disability is reopened.

III. Right Hip

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a right hip disability; however, for the reasons that follow, the Board concludes that this claim must be denied.  

A September 1976 service treatment record shows that range of motion testing was performed on the Veteran's right hip due to complaints of bilateral leg pain.  However, no complaints of, treatment for, or diagnosis of the right hip was noted.  Service treatment records are otherwise silent as to complaints of or treatment for the right hip.  The August 1975 enlistment examination found the Veteran to have normal lower extremities and no left hip disorder was noted.  Similarly, the Veteran's June 1977 separation examination noted normal lower extremities and no right hip disorder was noted, with no relevant complaints raised in the accompanying report of medical history.

Post-service, a February 2003 VA treatment record shows that examination revealed a normal right hip.  A January 2004 VA treatment record reflects a diagnosis of bilateral hip degenerative joint disease (DJD), left greater than right.  An April 2010 VA treatment record shows a diagnosis of bilateral osteoarthritis of the hips.  A June 2014 VA treatment record reflects a diagnosis of moderate DJD of the right hip area by x-ray with a recommendation to lose weight.

In an April 2010 statement, the Veteran reported that he has had trouble with his hips for over 30 years and has tried to control his pain with over-the-counter (OTC) medication.  

The Veteran was afforded a VA examination in August 2010.  When asked to describe the circumstances and initial manifestation of his disease or injury, the Veteran did not report a precipitating event or particular injury.  He did report, however, that he had daily mild bilateral hip pain, the left being worse than the right.  He stated that his right hip had rare pain.  Upon examination, the Veteran was diagnosed with bilateral hip osteoarthritis.  The examiner found that the Veteran's right hip osteoarthritis was less likely as not caused by or a result of his military service.  Here, the Board notes that the examiner's rationale was in relation to the left hip.

The RO later afforded the Veteran another VA examination in December 2014.  The examiner noted the Veteran's diagnoses of DJD and osteoarthritis of the right hip.  The examiner noted review of the August 2010 VA examination and the Veteran's claims file, to include his service treatment records.  Upon review, the examiner found that the Veteran's right hip disability was not incurred in or caused by his claimed in-service injury, event, or illness.  He reasoned that while the service treatment records spoke to the left hip frequently, he found no significant mention of any right hip complaints while serving on active duty.  Specifically, the examiner stated there was no mention of any right hip disorder upon evaluations in the service treatment records or on the Veteran's separation examination.  Therefore, the examiner opined that it was less likely than not that the Veteran's current right hip disorder was caused by or the result of military service.

Upon review, the Board first notes that the Veteran has not alleged an in-service injury or event that has caused his right hip disability.  Additionally, the first medical record showing arthritis of the Veteran's right hip is the January 2004 VA treatment record reflecting a diagnosis of [right] hip DJD. 

In this case, 38 C.F.R. § 3.303 (b) is not for application, because although arthritis is considered a "chronic disease" under 38 C.F.R. § 3.309 (a) (listing named chronic diseases), the service treatment records do not note arthritis in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b) (2015).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of arthritis and degenerative disease, as opposed to any other diagnosis. 

Again, the evidence of record does not show that the Veteran had arthritis of the right hip to a compensable degree within one year following his separation from service.  As such, service connection on a presumptive basis for chronic diseases is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the issue in question does involve a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection is possible based solely on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran was first treated in January 2004, over 26 years after his separation from service.   In this regard, the passage of so many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent to report observable symptomatology such as hip pain.  Layno v. Brown, 6 Vet. App. 465 (1994). 

In this case, the Veteran reported in 2010 that he has had hip problems for "over 30 years."  It is unclear, then, from the face of that statement, whether he is endorsing symptoms dating back to his active service, which ended in 1977.  In any event, the Board notes the normal findings shown on separation examination, as well as the absence of relevant complaints raised at that time, and concludes from this information that any in-service right hip problems resolved without residual prior to separation from service.  This finding is further supported by the fact that, when receiving eventual post-service treatment he did not report of history of symptomatology back to service.  Thus, the weight of the evidence is against a finding of continuity of symptomatology.  Accordingly, this cannot serve as a basis for an award of service connection here. 

Moreover, the competent medical evidence weighs against an allowance of the claim.  In this regard, the recent December 2014 VA examiner reviewed and discussed the evidence of record, as well as the Veteran's reported history and lay assertions. Following that review and a physical examination, he opined that it was less likely than not that the Veteran's current right hip disorder was caused by or the result of military service.  In so doing, he noted that the Veteran's service treatment records, to include his separation examination, were silent for any right hip condition.  There is no contrary medical opinion of record.  To the extent that the examiner's opinion could be deemed deficient for not expressly considering the lay evidence of record, the Board finds this to be harmless error.  Indeed, the Board has concluded that the lay evidence here does not support a finding of continuity, and thus the examiner's failure to overtly discuss this ultimately has no bearing on the outcome in this case.

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of hip pain during and after service.  38 C.F.R. § 3.159 (a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, he, without evidence showing that either has medical training or expertise, can competently provide a medical nexus opinion between a current diagnosis, such as degenerative disease or arthritis, to an in-service injury.  38 C.F.R. § 3.159 (a)(1)-(2) (2015);  Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the clinical findings of the December 2014 VA examiner, who determined that the there was no nexus between the Veteran's claimed condition and his military service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided rationale for it.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a right hip disability.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a left knee disability is granted.

Service connection for a right hip disability is denied.


REMAND

Left Knee

Records indicate that the Veteran suffered a left knee injury during service.  Although the post-service record does not contain a current diagnosis of any left knee disability, the Veteran has submitted statements from himself that indicate continuous symptomatology since service, to include pain.  See March 2010 VA Form 21-4138.  Review of the record shows a March 2001 VA treatment record noting the Veteran's complaints of pain in his left knee cap.  He was assessed as having left knee pain and grinding.  Also, a June 2011 VA treatment record shows that the Veteran was found to have moderate crepitus upon left knee examination.  As these symptoms are observable phenomena, the Veteran is competent to report them.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board thus finds an indication that the symptoms may be associated with a pathology that may be linked to his in-service injury and therefore an examination is warranted in order to determine whether the Veteran has a current left knee disability, and if so, if it is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Thereafter, schedule an examination by an appropriate medical professional in order to determine: 

(a) Whether the Veteran has a diagnosable left knee disability and if so:

(b) Whether it is at least as likely as not that said disability is related to or had its onset during service. 

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate. 

The examiner should specifically indicate the reasons and bases for his/her conclusions.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


